NETGEAR, INC.

AMENDMENT #2 TO EMPLOYMENT AGREEMENT

This amendment (the "Amendment") is made by and between Christine Gorjanc (the
"Executive") and NETGEAR, Inc. (the "Company" and together with the Executive
hereinafter collectively referred to as the "Parties") on September 21, 2009.

W I T N E S S E T H:

WHEREAS

, the Parties previously entered into an employment agreement, dated
November 16, 2005, and an Amendment to Employment Agreement, dated December 31,
2008 (together, the "Agreement"); and



WHEREAS

, the Parties wish to amend the Agreement to modify the severance provisions to
reflect Executive's promotion to Chief Financial Officer, as set forth below.



NOW, THEREFORE

, for good and valuable consideration, Executive and the Company agree that the
Agreement is hereby amended as follows:



Severance

. Section 6(a) of the Agreement is hereby amended as follows:



The words "thirteen (13) weeks" shall be deleted and replaced with the words
"twenty-six (26) weeks"; and

The words "three month" shall be deleted and replaced with the words "twelve
month".

Full Force and Effect

. To the extent not expressly amended hereby, the Agreement shall remain in full
force and effect.



Entire Agreement

. This Amendment and the Agreement constitute the full and entire understanding
and agreement between the Parties with regard to the subjects hereof and
thereof.



Successors and Assigns

. This Amendment and the rights and obligations of the parties hereunder shall
inure to the benefit of, and be binding upon, their respective successors,
assigns, and legal representatives.



Governing Law

. This Amendment will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions).



oOo



 

IN WITNESS WHEREOF

, each of the Parties has executed this Amendment, in the case of the Company by
its duly authorized officer, as of the day and year set forth above.



 

COMPANY NETGEAR, INC.

By: /s/ Patrick Lo

Title: Chief Executive Officer

Date: September 18, 2009

 

EXECUTIVE

By: /s/ Christine Gorjanc



Title: Chief Financial Officer

Date: September 21, 2009

